Citation Nr: 1513671	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-00 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1970 to December 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in New Orleans, Louisiana.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently service-connected for sarcoidosis for which he is assigned a 60 percent evaluation.  He does have any other service-connected disabilities.

In October 2009, the Veteran was afforded an examination to determine the current severity and manifestations of his service-connected sarcoidosis.  In the report, the examiner stated that the Veteran would be limited to jobs that did not require vigorous physical exertion, as he gets short of breath easily and has a foot drop.  He also indicated that sedentary employment involving speaking, reading, evaluation, and non-heavy lifting would be feasible.  The examiner noted that the Veteran has good use of his hands and has robust arm strength and commented that he would be well suited to using his hands for any number of useful manual jobs, such as small-equipment repair, any number of creative activities, telephone use, and paperwork.

The Board notes that it is has been five and a half years since that examination was performed.  Moreover, in a December 2014 brief, the Veteran's representative asserted that the Veteran is now unable to exert himself even in a sedentary position.  Thus, the Board finds that a VA social and industrial survey is needed to ascertain the impact of his service-connected disability on his ability to work. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sarcoidosis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disability on his ability to work.  

A written copy of the report should be associated with the claims folder.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




